Citation Nr: 0119969	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.

2.  Entitlement to an increased rating for tinea pedis and 
corporis, currently evaluated at 10 percent.

3.  Entitlement to a compensable rating for post traumatic 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from June 1960 to June 1964.

This appeal arises from the June 2000 rating decision from 
the Huntington, West Virginia Regional Office (RO) that 
denied the veteran's claim for service connection for a 
seizure disorder, continued the evaluation of service 
connected tinea pedis and corporis at 10 percent, and 
continued the evaluation of the service connected post 
traumatic headaches at 0 percent.

The Board notes that a hearing was scheduled in Washington, 
DC, before a Member of the Board in July 2001 pursuant to the 
veteran's request on the August 2000 substantive appeal.  The 
veteran failed to report for this hearing.  Consistent with 
the March 2001 hearing notice letter to the veteran, as he 
failed to appear for the Board hearing, and a request for a 
postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  By rating decision dated in February 1998, the RO denied 
service connection for seizure disorder.  The notice letter 
regarding that decision was sent in March 1998. 

3.  The veteran did not file a timely disagreement to that 
determination, and it became final.

4.  The additional evidence submitted in connection with the 
application to reopen the claim has not been considered 
previously and is so significant that it must be considered 
with all the evidence of record to fairly decide the claim 
for service connection for a seizure disorder.

5.  The current symptomatology of the veteran's service 
connected tinea pedis and corporis is manifested by thick, 
discolored, dystrophic, and incurvated toenails of both feet 
and xerosis of the right and left pedal area sites; no 
constant exudation, constant itching, extensive lesions, or 
marked disfigurement is present.

6.  There is no showing that the veteran has prostrating 
attacks of headaches related to a service connected 
disability. 


CONCLUSIONS OF LAW

1.  The February 1998 decision of the regional office that 
denied service connection for seizure disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(2000).

2.  Evidence received since the February 1998 RO decision is 
new and material, and, thus, the claim for service connection 
for seizure disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for the assignment of a rating of in excess 
of 10 percent for tinea pedis and corporis have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. 
§ 3.102, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Code 7806 (2000).

4.  The criteria for the assignment of a compensable rating 
for post traumatic headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. § 3.102, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8100 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this regard, medical examinations have been conducted, 
treatment records have been obtained, a SSA decision is of 
record, there has been notice as to information needed, there 
have been rating decisions and a statement of the case sent 
to the appellant.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the veteran.

I.  New and Material Evidence

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

It is noted that the veteran has not been provided the laws 
and regulations regarding new and material claims.  In the 
July 2000 Statement of the Case regarding the current appeal, 
the RO noted that service connection for a seizure disorder 
had been denied in February 1998 due to no showing of a 
current disability, and service connection was currently 
denied due to there being no showing that any current seizure 
disorder was related to the veteran's service.  Therefore, it 
appears that the RO did consider the veteran's claim as a 
claim to reopen and reopened it.  The Board agrees with this 
analysis and as such, due to the decision in this case to 
reopen, find there is no prejudice to the veteran for any 
failure to provide the laws and regulations regarding new and 
material claims.  

In brief, the evidence in this case shows that in service 
there was no history of seizures and the veteran's neurologic 
examination was clinically evaluated as normal on a service 
enlistment examination in May 1960.  In September 1963, the 
veteran was seen with a laceration to the left occipital area 
and the upper lip.  There was no evidence of a fracture of 
the skull.  He reported that he was hit by a blunt object 
about the head and face.  It was unknown whether he lost 
consciousness.  He reported no memory of the event.  On 
separation examination in June 1964, the nuerological 
examination was clinically evaluated as normal.  

On a VA examination in October 1983, The veteran reported 
that he was struck on the left occiput in 1963 and was 
unconscious for a few minutes.  He reported occasional 
headaches.  On neurological examination, there were no focal 
deficits.  On a VA treatment record from September 1990, the 
veteran was seen seeking admission for alcohol 
detoxification.  He had a history of shakes, delirium 
tremens, seizures, blackouts, hepatitis, enlarged liver, and 
hypertension.  An additional treatment record from September 
1990 shows the veteran reported drinking about a 12 pack of 
beer daily.  He reported A.M. shakes, some blackouts, some 
history of visual hallucination but no auditory or tactile 
hallucinations, and some paranoia, but no delusions or ideas 
of reference.  The veteran reported a history of a head 
injury while in the military, when he was hit in the head 
with a rifle butt and was unconscious.  On examination, there 
was no evidence of a thought disorder.  The diagnoses 
included alcohol dependence.  

On a VA examination in February 1993, the veteran reported 
that in service, he was hit on the head with a metal object 
which he thought might have been a lead pipe.  He reported 
that he was unconscious for 30 minutes.  On examination, the 
skull x-ray was negative for an intracranial mass.  The 
motor, sensory, and cranial nerves were all normal.  The 
diagnoses included history of blunt trauma to the head, no 
residuals noted currently.  On a VA treatment record from 
March 1995, the veteran was seen for treatment for severe 
alcohol dependence.  The veteran reported that he had 
withdrawal seizures in the past but had never had a seizure 
during prolonged sobriety.  

In June 1997, the veteran filed a claim for service 
connection for disabilities to include seizures.  He 
indicated treatment at a VA Medical Center in March 1997 for 
these disabilities.  By rating action of February 1998, 
service connection for seizure disorder was denied.  The RO 
determined that there was no evidence of current disability 
of seizure disorder. 

Evidence received subsequent to the February 1998 rating 
action includes a copy of a July 1997 decision from the 
Social Security Administration (SSA) continuing disability 
benefits to the veteran.  It was noted that the veteran was 
considered disabled based on disabilities including seizure 
disorder, alcoholism, peripheral vascular disease, and 
schizo-affective disorder.  It was noted that the decision 
was based, at least in part, on VA medical evidence.

Additionally included in the claims folder were VA treatment 
records from February 1999 to February 2000 and a VA 
examination regarding disabilities not at issue in this 
portion of the appeal. 

On a VA neurological examination in May 2000, the veteran 
reported head trauma in service, when he was hit with a rifle 
butt in the left occipital region.  No loss of consciousness 
was described.  Since then, the veteran reported episodes of 
nervousness and headaches.  He reported severe "nerves" 
during a headache episode.  He reported that if he was 
simulated or surprised, his limbs would extend outward and 
shake.  He described chronic seizure episodes for unspecified 
periods of time.  The last event occurred approximately two 
months ago.  It was noted that the veteran did not take any 
antiepileptic medication.  His events sounded somewhat 
unusual for seizures in that rapid leg jerking was described 
but no loss of consciousness or falling.  There was no 
history of paralysis during an event.  The veteran did not 
describe any aura or postictal state.  The veteran's health 
history was significant for chronic severe alcoholism.  The 
veteran reported that he was on Thorazine and Trazodone and 
in the past had been diagnosed as schizophrenic.  In 
reviewing the psychiatric notes, this diagnosis was called 
into question.  The impression included history of head 
trauma, diagnosis ataxia, most likely due to Wernicke's 
encephalopathy or cerebellar degeneration secondary to 
ethanol, and seizures.  This diagnosis was questionable as 
the veteran's description of the events were not typical of a 
seizure event and might represent some other form of motor 
abnormality.  

The evidence submitted since the February 1998 rating action 
is sufficient to reopen the veteran's claim for service 
connection for a seizure disorder as there is some evidence 
of a current disability of a seizure disorder as evidenced by 
the SSA decision.  The evidence is new in that it has not 
been considered previously and it is not cumulative of 
evidence already of record.  It is also material as it bears 
directly and substantially upon the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, the claim for service connection for a seizure 
disorder is reopened by new and material evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.), 
for the specific requirements for developing claims.

II.  Increased Rating

Initially it is noted that the veteran is in receipt of 
Social Security disability benefits since 1997, however, 
there is no indication that these records should be obtained 
as to the increased ratings claims.  In this regard the 
veteran is receiving the benefits for seizure disorder, 
alcoholism, peripheral vascular disease, and schizo-affective 
disorder and not the disabilities at issue in the current 
appeal.  Therefore, there is no showing that there would be 
relevant evidence regarding either headaches or tinea pedis 
and corporis.  Further, the evidence would be from 1997 or 
earlier, prior to the pendency of the current claim.  
Therefore, there would be no useful purpose in obtaining a 
copy of the medical records upon which the Social Security 
Administration (SSA) decision granting benefits to the 
appellant was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Additionally, it is noted that at the May 2000 VA 
examinations regarding headaches or skin, the claims file was 
not reviewed.  However, in this case there is no showing that 
the examination reports provide a substantially different 
picture of the veteran's disability than the evidence in the 
recent treatment records.  Moreover, it was indicated that 
there were records of recent treatment provided for review.  
Therefore, there is no need to provide a new examination for 
this reason.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The evidence in this case includes that the veteran's service 
medical records show that in September 1963, he was seen 
after being hit in the face with a blunt object.  
Additionally, the veteran was seen on several occasions with 
complaints of rash around the groin area.  By rating action 
of October 1983, service connection for tinea pedis and 
corporis and for post traumatic headaches was granted.

Relevant current evidence includes VA treatment records from 
February 1999 to February 2000 that include in April 1999, 
the veteran was seen with nails of the feet that were thick, 
discolored, dystrophic, and incurvated.  Xerosis was 
evidenced about the right and left pedal area sites.  The 
diagnoses included xerosis, onychauxes/onychomycoses, and 
onychodystrophia/onychocryptoses.  In May 1999, the veteran 
was seen for evaluation of a continuing rash on the left 
neck, the rash had spread to the left ear and the veteran 
stated that the rash actually started on the left shoulder.  
He had moderate pain at the site of the rash.  

In July 1999, the veteran was seen to have his toe nails 
trimmed.  On examination of the veteran's feet, the nails 
appeared to be thick, discolored, and dystrophic.  There was 
xerosis evidenced about the right and left pedal area sites.  
There was mild maceration of tissue evidenced interdigitally, 
right and left feet, and no weepage was noted.  The 
assessments included onychauxes/onychomycoses, 
onychodystrophia, and xerosis.  In December 1999, the veteran 
was seen with complaints of itching.  A December 1999 
hospital record includes that the veteran was treated for 
alcohol intoxication.  The examination of the skin revealed 
some xerosis of the lower extremities and feet.  In January 
2000, the veteran was seen with complaints of a cold and 
headache.  He was tired and unable to sleep.  He additionally 
reported itching all over.  The assessments included upper 
respiratory infection and anxiety.  Three days later in 
January 2000, the veteran was seen requesting a medication 
refill.  He had cold symptoms, headache, sore throat, and 
runny nose.  The assessments included cold symptoms.  Later 
in January 2000, the veteran was seen with complaints 
regarding his toe nails.  On examination, the nails appeared 
to be thick, discolored, dystrophic, and incurvated.  There 
was xerosis evident about the right and left pedal area 
sites.  Intertrigo of the right and left feet appeared to 
have completely healed uneventfully.  There was mild 
bromidrosis evident about the right and left pedal area 
sites.  The assessments included post intertrigo right and 
left foot, onychauxes/onychomycoses, 
onychodystrophia/onychocryptoses, xerosis, and mild 
bromidrosis.  

On a VA examination of the skin in May 2000, the veteran 
reported that during the summertime, he had skin rashes with 
scaling mainly in the arms and forearms.  When the weather 
was not warm, his condition would improve and he would not 
have any problems.  He was not taking any medication for his 
skin condition currently.  When the skin condition was 
present it would involve flaky skin with itching, mainly on 
the arms and chest, and skull to some extent.  There was no 
ulceration and no pain, other than some itching.  The veteran 
was treated in January 2000 for history of squamous cell 
carcinoma three years previously of the right retromolar 
triangle, there was no evidence of recurrence.  On 
examination, there were no skin lesions present.  The 
examination of the feet showed no evidence of callus 
formation and no thickening or unusual thinning of the skin 
and no evidence of ulceration.  Examination of the arms, 
trunk, and skull also failed to show evidence of skin 
pathology.  The diagnoses included history of tinea pedis and 
corporis, current examination was normal and no skin lesions 
were found.  

On a VA neurological examination in May 2000, the veteran 
reported that his headaches began after a head trauma which 
occurred in service.  He was hit with a rifle butt in the 
left occipital region.  No loss of consciousness was 
described.  Since then he reported episodes of nervousness 
and severe headaches.  The headaches currently occurred three 
to four times per week.  They were described as originating 
in the left occipital area and then sometimes generalizing.  
He reported that several of the headaches were accompanied by 
vomiting but was vague in describing any other symptoms.  In 
particular, there was no numbness or weakness in the 
extremities or visual loss during the headache episode.  The 
veteran's health history was significant for chronic severe 
alcoholism.  The impression included history of head trauma 
and headaches which were doubtful to be related to the 
traumatic event.  It was possible that the veteran had an 
addiction and no diagnosis of migraine headaches.  

In a statement in July 2000, the veteran reported that as to 
his service connected skin disability, he had constant 
itching, although it was worse in the summertime.  He 
additionally reported that his headaches occurred once or 
twice a week.  In a statement in August 2000, the veteran 
reported that his skin disability would spread all over his 
chest, up his arms, and in the groin area and the itching was 
constant.  He additionally stated that he had a headache of 
one type or another all the time.  He reported that he self 
medicated with alcohol.

A.  Tinea pedis and corporis

The veteran's service connected tinea pedis and corporis is 
rated under Diagnostic Code (DC) 7806 for Eczema.  Under 
applicable criteria, a 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. Part 
4, Diagnostic Code 7806. 

In this case, while the veteran had treatment on several 
occasions at the VA between April 1999 and January 2000 for 
onychauxes/onychomycoses, onychodystrophia, and xerosis of 
the feet and nails of the feet, at the May 2000 VA 
examination, there were no skin lesions present of the body, 
including the feet.  The treatment records do not demonstrate 
evidence of exudation or constant itching, extensive lesions, 
or marked disfigurement as would be required for a higher 
rating.  As such, the evidence supports the 10 percent rating 
that was assigned.  There is, however, no basis for an 
increased rating.  Therefore, the preponderance of the 
evidence establishes that the symptoms do not meet the 
criteria for an increased rating.  The veteran contends that 
he has constant skin rash; however there is no objective 
evidence of this.

B.  Post Traumatic Headaches

The veteran's service connected post traumatic headaches is 
rated under Diagnostic Code (DC) 8100 for Migraines.  Under 
applicable criteria, a 50 percent rating is available for 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; a 30 percent 
rating is available for characteristic prostrating attacks 
occurring on an average once a month over last several 
months; a 10 percent rating is warranted for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months; a 0 percent rating is warranted for less 
frequent attacks.  38 C.F.R. Part 4, Diagnostic Code 8100.  

The record does not support the veteran's claim for a 
compensable rating, as there is no evidence of prostrating 
attacks of headaches.  Recent treatment records show that the 
veteran had complaints of a headache related to a cold.  
Otherwise, there is no evidence of complaints regarding 
headaches.  On VA examination there was only the veteran's 
report of headaches and no objective evidence of prostrating 
attacks.  Further, there was a notation that any headaches 
the veteran had were not related to the service connected 
disability.  In sum, the preponderance of the evidence 
clearly establishes that the symptoms do not meet the 
criteria for an increased (compensable) rating.  This is also 
true under Code 8045 as it is indicated that the headaches 
are unrelated to the trauma.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for a 
seizure disorder, the appeal is granted subject to the REMAND 
below.

Entitlement to a rating in excess of 10 percent for tinea 
pedis and corporis is denied.

Entitlement to a compensable rating for post traumatic 
headaches is denied.


REMAND

The undersigned notes that the veteran has submitted a copy 
of a July 1997 Social Security Administration (SSA) decision 
granting disability benefits to the veteran.  It was noted in 
the decision that the veteran was considered disabled in part 
due to a seizure disorder.  Further, it was indicated that 
this was based on VA treatment records, particularly from 
1997.  The veteran has additionally reported treatment for a 
seizure disorder in 1997.  Therefore, to ensure that the duty 
to assist is fully satisfied as to the claim for service 
connection for seizure disorder, the RO should obtain the 
veteran's VA treatment records and must obtain a copy of the 
medical records upon which the SSA decision granting benefits 
to the veteran was based.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) 

Following this development, if it is determined that the 
evidence demonstrates a different disability picture than the 
latest VA examination regarding seizures in May 2000 and to 
determine any connection to service, the veteran should be 
scheduled for an appropriate VA examination.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, which defines VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim and eliminated from section 5107(a) the necessity of 
submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  With regard to the duty 
to assist, VA must obtain relevant private and VA medical 
records and provide the veteran with VA examinations, where 
such examinations may substantiate entitlement to the benefit 
sought.  On Remand, the RO must assure that the provisions of 
this new Act are complied with to the extent they apply to 
the instant issue.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for a seizure disorder since 
service and for which records have not 
already been obtained.  After securing 
the necessary releases, the RO should 
obtain these records, including from any 
VA Medical Centers, in particular from 
1997 from the Coatesville, Pennsylvania 
VA Medical Center.  (Again, to the extent 
it is indicated records are not on file.)

3.  The RO should contact SSA and obtain 
legible copies of the medical records 
upon which the decision that awarded 
disability benefits to the veteran was 
based.  All records must be associated 
with the claims folder.

4.  If it is determined that a new 
examination is required, the veteran 
should be afforded an appropriate VA 
examination.  The claims folder should be 
made available to the examiner for review 
before the examination.  Complete reasons 
and bases should be given for all 
questions posed.  It would be helpful if 
the examiner notes whether he or she 
agrees or disagrees with any opinion of 
record and the reasons therefor.  The 
examiner should state on the report 
whether he/she has reviewed the veteran's 
claims file.  

The examination must encompass a detailed 
review of the veteran's relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the date of 
onset of the disability for which the 
veteran seeks service connection.

The examiner should determine whether the 
veteran has a current diagnoses of 
seizure disorder and opine whether it is 
at least as likely as not that a current 
seizure disorder had its onset during the 
veteran's service.  The underlined 
standard of proof should be utilized in 
formulating a response.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC should include a discussion of all 
evidence received since the last statement 
of the case was issued.  The veteran and 
his representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



